United States Court of Appeals
                        For the First Circuit

Nos. 13-1167
     13-1186

          NORTHERN NEW ENGLAND TELEPHONE OPERATIONS LLC,
                  d/b/a FAIRPOINT COMMUNICATIONS,

                 Plaintiff-Appellant, Cross-Appellee,

                                  v.

               LOCAL 2327, INTERNATIONAL BROTHERHOOD OF
                     ELECTRICAL WORKERS, AFL-CIO,

                 Defendant-Appellee, Cross-Appellant.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

           [Hon. George Z. Singal, U.S. District Judge]


                                Before

                         Lynch, Chief Judge,
                      Torruella, Circuit Judge,
                    and Stearns,* District Judge.


     Arthur G. Telegen, with whom John E. Duke and Seyfarth Shaw
LLP, were on brief for appellant/cross-appellee.
     Alfred Gordon O'Connell, with whom Pyle Rome Ehrenberg PC, was
on brief for appellee/cross-appellant.


                          November 12, 2013




*
    Of the District of Massachusetts, sitting by designation.
           TORRUELLA, Circuit Judge.             This case asks us to review

the appropriateness of an arbitral award entered against FairPoint

Communications ("FairPoint") in favor of Local 2327, International

Brotherhood      of   Electrical    Workers,       AFL-CIO     (the     "Union").

Fairpoint asserts, as it did in the court below, that the arbitral

panel exceeded the scope of its authority in crafting the award,

disregarding      the    express   terms      of   the     parties'        Collective

Bargaining Agreement ("CBA") and adopting a manifestly unreasonable

interpretation of this agreement's terms.                     The district court

disagreed, finding that the panel's interpretation fell within the

wide boundaries of discretion granted to arbitral decisions by our

courts and granting summary judgment in favor of the Union.

Although the district court affirmed the award, it denied the

Union's request for costs and fees.           The parties now cross-appeal,

both seeking review of the aspects of this decision contrary to

their interests.        Agreeing with the district court's determination

-- albeit on different grounds as to the non-imposition of costs

and fees -- we affirm.

                                 I. Background

A. FairPoint's telecommunications operation

           On    April     1,   2008,   FairPoint        purchased     Verizon    New

England,   Inc.'s       ("Verizon")     telecommunications           operations   in

Vermont,   New    Hampshire,     and    Maine.      As    a   term    of    purchase,

FairPoint agreed to hire all former Verizon employees, represented


                                        -2-
by the Union, in those states.          FairPoint and Verizon negotiated a

Transition Services Agreement under which Verizon's employees and

systems remained active through February 1, 2009 (the "cutover

date") so as to ensure continuity of service during the transfer of

operations and ownership to FairPoint.

            This appeal concerns FairPoint's Wholesale Group, which

is   responsible        for   facilitating     the    purchase   of   access   to

FairPoint's operational infrastructure and services by smaller,

regional telecommunication operators.                These purchase orders are

grouped into Access Service Requests ("ASRs"), which are complex

orders requiring personal service, and Local Service Requests

("LSRs"),    which      are   simple   orders   generally    completed    by   an

automated system, without human intervention.

            At the time of FairPoint's purchase, 94% of Verizon's LSR

orders were fully automated; only the remaining 6% of more complex

LSR work was routed to employees.             FairPoint intended to complete

a number of system upgrades prior to the cutover date, so as to

match this 94% percent "flowthrough" rate by the time it took over

Verizon's operations.         Consequently, FairPoint expected that only

a small percentage of complex LSR work would be completed by Union

employees.       Its original staffing plan included no reference to

subcontracting.

            As    the    cutover   date   approached,      however,    FairPoint

realized that its flowthrough rate was significantly lower than


                                        -3-
expected,   only   around   60%.   It    also    became   clear   that   the

transition in ownership would require a ten-day "blackout period,"

during which all orders would be handwritten, resulting in a

significant backlog. These unexpected obstacles created additional

staffing needs not addressed by FairPoint's original staffing plan.

FairPoint approached the Union and explained that it would need to

hire a "bubble workforce" until the backlog created by the blackout

period had been resolved and the flowthrough rate neared 94%.

FairPoint estimated this would take between sixty days and six

months.

            Subsequently,   FairPoint    hired    TeleTech,   a   Canadian

company, to staff the bubble workforce. Beginning in February 2009,

TeleTech staff handled simple LSR work -- the work that would have

been otherwise fully automated -- while Union employees handled

more complex LSR work.1     Despite FairPoint's assurances that this

bubble workforce was temporary, the simple LSR work was never

allocated to Union employees.       In September 2010, the work was

indefinitely transferred from Teletech to APAC, a subcontractor

located in Utica, New York.




1
   TeleTech originally completed some ASR work as well, although
all of that work eventually returned to the Union and is not in
dispute here. Some simple LSR work was also completed by Union
employees based in Portland, Maine. This was usually as a result
of FairPoint's "Single Point of Contact" program, which allowed
clients to have all of their service needs, simple and complex,
handled by a single representative.

                                   -4-
B. The Fairpoint-Union CBA

             When     FairPoint      purchased      Verizon's     telecommunication

systems, it also succeeded to Verizon's CBA with the Union,

originally signed in 2003.            Under a provision titled "Limitations

on Transfer of Jobs," this 2003 agreement held that: "a Company may

not permanently transfer more than 0.7% of [Union] represented jobs

.   .   .   to   an   area   outside    the       New   England   States   []."    As

interpreted in a prior grievance arbitration -- filed by the Union

in an attempt to arrest Verizon's sale of the company to FairPoint

-- this restriction applied only to transfers "between Verizon

entities," not transfers to external companies.                       IBEW, System

Council T-6 and Verizon New England, Grievance #77-07 and 78-07 at

57-58.

             Throughout February 2008, the Union negotiated with

FairPoint to amend and extend this 2003 agreement.                    In its final

version, the revised CBA deleted much of the language that had been

subject to the earlier arbitration, replacing it with new terms:

             During each contract year of the parties'
             current collective bargaining agreement[]
             ("CBA"), from August 3, 2008 to August 3,
             2013, the Company may not permanently transfer
             [Union] represented jobs to any entity which
             is not a signatory to this agreement.

Also incorporated into the revised CBA, however, was an agreement

letter      signed    by     Union    and    FairPoint      representatives       that

referenced certain pre-amendment elements of the Limitation on

Transfer of Jobs provision.            In particular, this letter announced

                                            -5-
a method for calculating the 0.7% transfer cap, despite this cap's

deletion from the revised CBA.

            At this same time, the parties negotiated amendments to

a   Memorandum     of    Agreement       specifically    focused     on    the   sub-

contracting of plant-technician jobs.               This agreement, along with

another, unmodified provision -- detailing FairPoint's ability to

contract    out    certain   other       non-sales    jobs   --    appeared      in   a

different section of the CBA from the Limitation on Transfer of

Jobs provision.

C. The arbitration

            In 2010, the Union filed a grievance based on the

allegedly   wrongful      transfer       of   LSR   work.    A     panel   of    three

arbitrators took up this grievance on October 27 and November 17,

2010,   with      both    parties    stipulating        to   the     question      for

arbitration:

            Did the Company violate [the Limitation on
            Transfer of Jobs provision] of the April 1,
            2008 collective bargaining agreement with
            regard to wholesale work being performed by
            employees of TeleTech or APAC? If so, what
            shall be the remedy?

            FairPoint argued that no violation had occurred, citing

the   previous    arbitration       as    evidence    that   the    Limitation        on

Transfer of Jobs provision applied only to transfers between

FairPoint owned-entities, making transfers to independent entities

like TeleTech and APAC acceptable.              FairPoint also claimed that,

regardless of whether the panel interpreted "any entity . . . not

                                          -6-
signatory    to    this    agreement"      to     include    non-FairPoint        owned

businesses, no transfer had ever occurred. Because Union employees

never possessed the jobs in question -- under Verizon's ownership

they were completed by an automated system -- FairPoint contended

they could not have been "transferred" away.

             The panel disagreed.         As to the restriction on transfers

to "any entity," it reasoned that "any" implied "the opposite of

limitation."       As     such,   the     plain    meaning    of    this      provision

restricted transfer to "any business, not just those affiliated

with FairPoint."        Moreover, the panel identified no evidence that

the parties intended to retain the pre-amendment CBA's more limited

restrictions on job transfer.             It refused to hold that the other

provisions    of    the    CBA    --    defining     the    scope    of       acceptable

subcontracting for certain non-sales jobs -- were necessarily

incongruous, expressing a belief that all three provisions could be

interpreted in a consistent manner.               Although recognizing that the

agreement letter's reference to the since-deleted 0.7% transfer cap

was clearly contradictory, the panel reasoned that it could not

"disregard the plain language of the [Limitation on Transfer of

Jobs provision] because of [this] apparent inconsistency with

another provision."

             Although     the     issue    of     whether     jobs    were       indeed

"transferred" gave the panel more pause, ultimately it concluded

that   the    facts     presented      constituted     just    such       a    wrongful


                                          -7-
conveyance. First, the panel noted that FairPoint's staffing plan,

shared with the Union, envisioned that all necessary LSR work would

eventually be completed by Union employees.                Second, the panel

determined that it was "not completely correct" to say that the

Union never did any LSR work; testimony established some small

amount of this work was completed by Union employees.                On these

grounds, the panel found an "unmistakable mutual understanding and

expectation" that the jobs in question would be completed by Union

employees.      The   panel     concluded    that   this   concrete,    shared

expectation was sufficient to make the allocation of this work to

TeleTech and APAC a wrongful transfer of jobs.

             The panel entered an award in favor of the Union,

requiring FairPoint to return all LSR work and to rehire any Union

employees wrongfully laid off during the relevant time period.

D. The district court's opinion

             FairPoint filed suit in district court under section 301

of the Labor Management Relations Act ("LMRA"), 29 U.S.C. § 185,

arguing that the arbitral panel had exceeded its authority by

wrongfully adding and subtracting terms from the CBA. Specifically,

FairPoint     asserted   that    the    panel's     interpretation     of   the

Limitation on Transfer of Jobs provision impermissibly stripped

FairPoint of management rights expressly afforded to it by the CBA

and could not be reconciled with the CBA's other subcontracting

provisions.     It also restated the argument that no transfer had


                                       -8-
occurred, the jobs in question having never been possessed by Union

employees.     The Union cross-filed, seeking an award of costs and

fees for what it asserted was spurious litigation.

             The district court granted summary judgment in favor of

the Union, finding that FairPoint's arguments established only a

disagreement with the panel's interpretation of the CBA, not proof

that such an interpretation was in excess of the panel's authority.

Nonetheless, the district court denied costs and fees pursuant to

Federal Rule of Civil Procedure 11, reasoning that the Union had

failed to properly abide by the rule's provisions and that,

regardless, sanctions were inappropriate in this case.        These

cross-appeals followed.

                            II. Discussion

A. FairPoint's request to vacate the award

             Review of a district court's decision to grant summary

judgment affirming an arbitral award is plenary.     Teamster Local

Union No. 42 v. Supervalu, Inc., 212 F.3d 59, 65 (1st Cir. 2000).

Yet, "[c]ourts [] do not sit to hear claims of factual or legal

error by an arbitrator as an appellate court does reviewing

decisions of lower courts."    United Paperworkers Int'l Union, AFL-

CIO v. Misco, Inc., 484 U.S. 29, 38 (1987).        Rather, judicial

review of arbitration awards is "among the narrowest known in law."

Me. Cent. R.R. Co. v. Bhd. of Maint. of Way Emps., 873 F.2d 425,

428 (1st Cir. 1989).


                                  -9-
             Our review, therefore, adopts the same highly deferential

standard as did the court below.               See Pérez-Acevedo v. Rivero-

Cubano,     520 F.3d 26,   29    (1st     Cir.   2008).        Moreover,    "an

arbitrator's factual findings are not open to judicial challenge."

El Dorado Technical Servs., Inc. v. Unión Gen. de Trabajadores de

P.R., 961 F.2d 317, 320 (1st Cir. 1992).              Instead, we accept the

arbitrator's factual conclusions, Bos. Med. Ctr. v. Serv. Emps.

Int'l Union, Local 285, 260 F.3d 16, 18 (1st Cir. 2001), and limit

our review to "determining if the arbitrator's interpretation of

the contract is in any way plausible,"               Labor Relations Div. of

Constr. Indus., Inc. v. Int'l Bhd. of Teamsters, Chauffeurs,

Warehousemen & Helpers, Local No. 379, 29 F.3d 742, 745 (1st Cir.

1994); see also Misco, 484 U.S. at 38 ("[A]s long as the arbitrator

is even arguably construing or applying the contract and acting

within the scope of his authority, that a court is convinced he

committed     serious    error      does    not   suffice     to   overturn     his

decision.").

             It is through this exceedingly narrow lens that we assess

the appropriateness of the FairPoint-Union arbitral award.

             1. Scope of the panel's authority

             FairPoint first asserts that the panel acted in excess of

the authority granted to it by the CBA's arbitration clause.                   This

clause provides that an arbitrator "shall have no power to add to,

subtract from, modify or disregard any of the provisions of this


                                       -10-
agreement."        FairPoint purports that this provision raises the

standard of our review, requiring us to reject even plausible

interpretations of the CBA that exceed this "express limitation[]"

on an arbitrator's authority.

            This    argument      asks   too    much   of    the       broadly    worded

arbitration provision in question.              In interpreting a provision of

similar    generality,2      we   have   recognized      that      a    "standard    'no

modification'       clause     incorporates       general         legal     principles

concerning an arbitrator's authority, reinforcing the admonition

. . . that legitimate arbitral awards draw their essence from the

contract." Kraft Foods, Inc. v. Office & Prof'l Emps. Int'l Union,

AFL-CIO,    CLC,    Local    1295,   203 F.3d 98,      101    (1st    Cir.    2000)

(internal alteration and quotation marks omitted) (quoting LaRocque

v. R.W.F., Inc., 8 F.3d 95, 97 (1st Cir. 1993)).                        That an award

"must draw its essence from the contract," Misco, 484 U.S. at 38,

is simply a reiteration of our requirement, described above, that

the interpretation be in some way "plausible."                         Labor Relations

Div. of Constr. Indus., 29 F.3d at 745 (citing Misco, 484 U.S. at

36-38). As such, without foreclosing the possibility that the text

of some arbitration clauses might "limit an arbitrator's power of



2
   That clause stated: "'[t]he arbitrator shall have no authority
to amend, alter, or modify this Agreement or its terms and shall
limit the decision solely to the interpretation and application of
this Agreement.'" Kraft Foods, Inc. v. Office & Prof'l Emps. Int'l
Union, AFL-CIO, CLC, Local 1295, 203 F.3d 98, 101 (1st Cir. 2000).


                                         -11-
contract construction to a greater extent than the background law,"

Kraft Foods, Inc., 203 F.3d at 101 n.1, we find that the generic

no-modification    provision   in     question   evidences    no    intent   to

circumscribe    the   arbitrator's     authority     beyond   our    accepted

standard.3

             2. The ban on subcontracting to "any entity"

             In any case, FairPoint struggles to identify precisely

how the panel's decision on subcontracting veered over the line

separating interpretation and modification.               In sum, FairPoint

forwards two arguments in support of its claim.             First, it notes

that the CBA grants it an express right to "manage its business

subject [only] to the limitations contained in [the CBA]."                   By

restricting subcontracting, FairPoint asserts that the arbitrator

wrongly "subtract[ed] from" this right by "add[ing]" additional

restrictions not clear on the CBA's face.           Second, it argues that

the CBA's specific restrictions on subcontracting certain plant

jobs   imply   that   the   parties    knew   how    to   explicitly    limit

subcontracting and would have done so for sales jobs if so desired.

Moreover, interpreting the Limitation on Transfer of Jobs provision

to create a blanket ban on subcontracting would render these

provisions superfluous, in violation of a basic rule of contract



3
   We would be hard-pressed to identify an instance in which an
"interpretation" that in fact disregarded express contract terms,
or created additional terms from thin air, would be found
"plausible."

                                    -12-
interpretation.       FairPoint contends, therefore, that the panel

clearly "disregard[ed]" these specific provisions and impermissibly

"add[ed]" an overly broad restriction to the CBA.

           Certainly, the narrow nature of our review does not

amount to a blank check.          United Steelworkers of Am. v. Enter.

Wheel & Car Corp., 363 U.S. 593, 597 (1960) ("[A]n arbitrator is

confined   to   interpretation      and   application      of    the   collective

bargaining agreement; he does not sit to dispense his own brand of

industrial justice.").         Yet, considering these arguments in turn,

we are unable to identify any instance in which the panel exceeded

the bounds of its interpretative powers.

           As    to   the   management    rights       provision,      we   see   no

contradiction between its terms and the arbitrator's interpretation

of the Limitation on Transfer of Jobs provision.                       The former

provision grants FairPoint control over all management decisions,

save those limited by other provisions of the CBA.                      The panel

interpreted     the   latter    provision,   in    a    manner   not    expressly

foreclosed by anything in the CBA, as one such limitation.                        In

reaching this conclusion, the panel neither "disregarded [] the

lack of restrictions on FairPoint's ability to subcontract" nor

"added subcontracting restrictions."         It simply read one provision

as creating an exception to another that, by its terms, allowed for

just such exceptions.          This is not the stuff of which vacated

arbitral awards are made.


                                     -13-
           On a review of the record, neither can we agree that the

arbitral panel manifestly disregarded the other CBA provisions

limiting subcontracting for particular plant jobs.                    The panel

explicitly stated that "it would be possible to interpret the []

two   [specific    restrictions]     as    exceptions   to   the    broad   jobs

prohibition of the [CBA]."4              It also directly considered the

inconsistency between the Limitation on Transfer of Jobs provision

and the agreement letter, but ultimately concluded that it could

not "disregard the plain language of the [CBA]."             In reaching this

conclusion, the panel relied heavily on the parties' apparent

intent.     It     highlighted     the    parties'   extended      negotiations

regarding the Limitation on Transfer of Jobs provision, during

which they undisputedly deleted the 0.7% cap and removed other

language that had previously been interpreted as restricting only

transfers between Verizon-owned entities.

           While finding it "hard to fathom" why this letter was

executed   as     written,   the   panel     reasoned   that    the    parties'

bargaining history made clear their intent to construct a more


4
   The provisions in question are indeed worded so as to plausibly
create exceptions to an otherwise total ban. For instance, one
provision states that "under the following conditions work may be
contracted out," while the other states that "[t]he Company will
maintain its established policies as to assignment of work in
connection with the installation and maintenance of communications
facilities." Both, therefore, could be interpreted as granting a
greater power to subcontract in certain specific instances than was
permitted under the more general Limitation on Transfer of Jobs
provision. While perhaps this was not the best interpretation,
neither can we deem it a wholly implausible one.

                                     -14-
comprehensive ban on job transfers than that of the pre-amendment

CBA.   In light of this mutual intent, the panel was unwilling to

allow a letter -- incorporated into the CBA but apparently based

erroneously on a since-amended version of its text5 -- to prevail

over the express terms of the current provision.

            Ideally, the panel's discussion of these points would

have been more robust, and we are not untroubled by its contention

that a more thorough attempt to harmonize these provisions "would

be rash."   Still, we are not tasked with reviewing the intricacies

of these provisions anew, but only with determining if the panel's

resolution supplants express contract terms with "[its] own brand

of industrial justice." Id.    On the whole, the panel's decision

that these apparent inconsistencies could not overwrite the plain

meaning of the phrase "any entity" -- bolstered as it was by the

parties' bargaining history and apparent intent -- does not appear

wholly contrary to either basic reason or rules of contract

interpretation.    See Smart v. Gillete Co. Long-Term Disability

Plan, 70 F.3d 173, 178 (1st Cir. 1995) (stating that contract

interpretation looks first to the text's plain meaning and, if

ambiguity exists, then to the parties' intent).



5
   We express no conclusive opinion as to whether, in fact, the
parties simply erred by not updating this letter, but we note that
its text also includes reference to "the December 2000 bargaining
sessions." Because the Union and FairPoint's negotiations occurred
in 2008, this lends plausibility to the panel's suggestion that the
text mistakenly referenced the prior CBA.

                                -15-
           Ultimately,        FairPoint's     arguments      in      regard    to

subcontracting express disagreement with the panel's interpretation

of the CBA, suggesting an alternative interpretation that it

believes is more appropriate.         These arguments do not establish,

however, that the panel's interpretation was either implausible or

in excess of its authority.

           3. The meaning of "transfer"

           FairPoint next contests the panel's decision that jobs

once completed by a computer program were wrongfully "transferred"

away from Union employees.       It asserts, as it did before the court

below,   that    the   only   plausible     interpretation      of   "transfer"

requires an element of predicate possession that was absent in this

case.    Therefore, FairPoint concludes, the panel's determination

that jobs were impermissibly transferred away from Union employees

"ignores   the    plain   language"    of     the    CBA   in     favor   of   an

impermissible construction that is clearly in excess of the panel's

interpretive authority.

           We do not disagree that the term "transfer" connotes an

assignment from one entity to another.              See Webster's Third New

International Dictionary 2426-27 (1971) (defining "transfer" as "to

carry or take from one person or place to another" or "the

conveyance . . . from one person to another" (emphasis added)).

Therefore, we must review the facts presented in this case to

determine whether, given this definition, the panel's finding that


                                    -16-
a transfer occurred was indeed plausible.                 We begin this review by

adopting the panel's factual findings in full, including the

determination that the Union had a concrete expectation, amounting

to a "legitimate claim," that its employees would perform these

jobs.    El Dorado Technical Servs., Inc., 961 F.2d at 320 (holding

that courts, in considering arbitral awards, do not review findings

of fact). Our inquiry is thus limited to determining whether it is

conceivable that this "legitimate claim" vested in the Union a

degree of possession sufficient to make the subcontracting of these

jobs a form of transfer.

               The   panel's   interpretation        of   "transfer"     is    indeed

expansive, and if we were initially tasked with construing the

meaning of this term, we might find FairPoint's argument more

convincing.          We   cannot   say,   however,     that    it   is   beyond      any

plausible interpretation of the term as used in the CBA that

subcontracting jobs to which Union employees had a "legitimate

claim" -- undisputedly founded on a mutual understanding of the

parties -- constituted a "transfer."             It is at least conceivable

that    this    well-defined       expectation   was      a   sufficient      form   of

predicate possession to mean that these jobs were indeed removed or

conveyed away from the Union. See Local 1445, United Food &

Commercial Workers Int'l Union, AFL-CIO v. Stop & Shop Co., Inc.,

776 F.2d 19, 21 (1st Cir. 1985) (finding that to warrant reversal,

awards must be premised on reasoning "so palpably faulty" that no


                                          -17-
judicial body "ever could conceivably have made such a ruling"

(citing Bettencourt v. Bos. Edison Co., 560 F.2d 1045, 1050 (1st

Cir.   1977))).        The   plausibility    of   this       reading    is   further

bolstered by the panel's factual finding that some small portion of

LSR work was already completed by Union employees.

               That   FairPoint   contracted      to       resolve   disputes    via

arbitration means they must now live by the bargain they struck.

Misco, 484 U.S. at 37-38 ("Because the parties have contracted to

have disputes settled by an arbitrator . . . it is the arbitrator's

view of the . . . meaning of the contract that they have agreed to

accept.").       Finding no grounds on which to vacate the arbitral

award, we affirm the district court's grant of summary judgment for

the Union.

B. The Union's request for costs and fees

               A district court's decision to grant or deny a request

for    costs    and   fees   is   reviewed    for      a    "manifest    abuse    of

discretion."      Gay Officers Action League v. Puerto Rico, 247 F.3d
288, 292 (1st Cir. 2001).         Here, the district court assessed the

Union's request under Federal Rule of Civil Procedure 11 ("Rule

11"), apparently not recognizing that an award of costs and fees is

available as a matter of federal common law for actions proceeding

under § 301 of the LMRA.           See Local 2322, Int'l Bhd. of Elec.

Workers v. Verizon New England, Inc., 464 F.3d 93, 100 (1st Cir.

2006).   It is well accepted that "a court's material error of law


                                     -18-
is invariably an abuse of its discretion."              Negrón-Almeda v.

Santiago, 528 F.3d 15, 25 (1st. Cir. 2008).               Therefore, the

district court's determination not to award costs and fees based on

the   Union's   failure   to   "cite   Rule   11   or   comply   with   its

requirements" was in error.

           The district court went on, however, to hold that even

had the Union complied with the procedural requirements of Rule 11,

it would have, "in its discretion," denied the request "to award

fees and costs as a sanction on the record presented." Because the

standard for awarding costs and fees under Rule 11 is substantially

the same as that of section 301 actions, compare Fed. R. Civ. P. 11

(allowing courts to apply sanctions in the case of "frivolous"

arguments), with Local 2322, Int'l Bhd. of Elec. Workers, 464 F.3d

at 100 (allowing for an award of costs and fees where arguments are

"frivolous, unreasonable, or without foundation"), the district

court's error appears, for all practical purposes, devoid of

materiality.    Consequently, we review the district court's latter

holding,   denying an award of costs and fees based on its review of

the record, for an abuse of discretion.

           The Union asserts that an award of costs and fees is

necessary to avoid the continued filing of frivolous litigation

seeking to overturn arbitral awards.      It requests that this court

assign costs and fees as a means by which to deter potential




                                  -19-
litigants, lest we be continually inundated with what the Union

styles as wholly frivolous claims.

            Undisputedly,       this    court     has   long   lamented      the

"exasperating      frequency"    with    which     arbitration    awards    are

appealed.    See Posadas de P.R. Assocs., Inc. v. Asociación de

Empleados de Casino de P.R., 821 F.2d 60, 61 (1st Cir. 1987).

Here, however, FairPoint's claims do not appear wholly "frivolous,

unreasonable, or without foundation."             Local 2322, Int'l Bhd. of

Elec. Workers, 464 F.3d at 100.                 The line between frivolous

arguments and merely unpersuasive ones is fine, and while FairPoint

was   ultimately    unsuccessful,       its   contention   that    the     panel

impermissibly modified, rather than interpreted, the CBA was "at

least colorable."       Id.     On this basis, we will not usurp the

district court's discretion by awarding costs and fees it chose to

deny.

                              III. Conclusion

            For the foregoing reasons we affirm.

            Affirmed.




                                       -20-